                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KEVIN REAVES,

                      Plaintiff,

                     v.                           CAUSE NO.: 3:18-CV-747-JD-MGG

 WEXFORD MEDICAL SERVICE,

                     Defendant.

                                   OPINION AND ORDER

       Kevin Reaves, a prisoner without a lawyer, filed an amended complaint against

the Indiana Department of Correction and Wexford Medical Service. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. § 1915A,

this court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

       As an initial matter, the IDOC is a State agency and is immune from suit

pursuant to the Eleventh Amendment. Wynn v. Southward, 251 F.3d 588, 592 (7th Cir.

2001). There are three exceptions to Eleventh Amendment immunity: (1) suits directly
against the State based on a cause of action where Congress has abrogated the state’s

immunity from suit; (2) suits directly against the State if the State waived its sovereign

immunity; and (3) suits against a State official seeking prospective equitable relief for

ongoing violations of federal law. MCI Telecommunications Corp. v. Ill. Commerce

Comm’n, 183 F.3d 558, 563 (7th Cir. 1999). None of these exceptions apply here, so he

cannot state a claim against the IDOC.

       Reaves has also sued Wexford Medical Services alleging that several medications

were erroneously discontinued following his transfer to Miami Correctional Facility. As

explained previously, Wexford Medical Services is a corporate entity. To pursue a claim

under Section 1983 against a corporate entity, a plaintiff must show that his injury was

the result of that corporate entity’s official policy, practice, or custom. Rice ex rel. Rice v.

Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Reaves was given an opportunity to

identify the policies or practices that caused medical staff or correctional staff to violate

his constitutional rights. Reaves cites to many policies in his amended complaint, but he

does not allege that those policies caused a violation of his rights. Rather, he alleges that

he was harmed because of Wexford Medical Services’ failure to follow the policies he

has identified. But, a violation of the prison’s own policy does not equal a constitutional

violation. Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003)(“However, 42 U.S.C. § 1983

protects plaintiffs from constitutional violations, not violations of state laws or, in this

case, departmental regulations and police practices.”). Because Reaves has not

identified any policy or practice of Wexford Medical Services that resulted in his

medication being discontinued, his amended complaint does not state a claim.


                                                2
       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A because

it does not state a claim.

       SO ORDERED on October 30, 2018

                                                   /s/ JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           3
